Citation Nr: 0813349	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.  


FINDING OF FACT

The veteran has Level VII right ear hearing acuity and 
service connection is not in effect for left ear hearing 
loss.


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not 
warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  If 
impaired hearing is service-connected in only one ear (as is 
the case here), to determine the rating from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation of I, subject to the provisions of 38 C.F.R. § 
3.383.  (A recent revision of the regulations permits in 
rating unilateral hearing loss consideration of the hearing 
loss in the nonservice connected ear if hearing loss in the 
service-connected ear is compensable, i.e., level X or XI.)

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

History and analysis

The veteran has been service connected for right ear hearing 
loss with a zero percent evaluation since his separation from 
military service in 1946.  The veteran submitted his claim 
for an increased rating in October 2005.

VA audiology treatment notes, from May 2004 to October 3, 
2006 shows that the veteran uses hearing aids in both ears, 
but do not provide any report on hearing acuity.  The 
veteran's left ear is not currently service-connected.

Private medical treatment records from June 1988 through 
October 2005 show numerous visits for various ear, nose and 
throat issues, including hearing loss.

In response to the claim, the veteran was provided a VA 
audiological examination in December 2005 that shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
75
90
100
LEFT
35
55
75
100
100

The right ear average puretone threshold was 80 decibels and 
speech recognition was 64 percent.  Under Table VI, such 
hearing acuity is considered Level VII.  Since left ear 
hearing loss is not service connected, the numerical 
designation for the left ear is considered to be Level I.  
Combining the hearing level designations for the two ears 
under Table VII results in a zero percent rating under Code 
6100.  38 C.F.R. § 4.85, Table VII.

Since the puretone threshold is 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), an exceptional pattern of hearing impairment is 
shown, and the right ear hearing loss may be alternatively 
rated under Table VIA.  See 38 C.F.R. § 4.86(a).  Under those 
criteria, the right ear has Level VII hearing.  The hearing 
level determination under the Table VIA criteria is the same 
as under Table VI is, but as previously discussed such 
hearing acuity warrants a zero percent rating.

This condition is currently insufficient to establish 
entitlement to a compensable rating because the rating of 
hearing loss disability involves the mechanical application 
of the rating schedule to numeric designations assigned to 
official audiometry results.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Finally, factors warranting referral for extraschedular 
consideration, such as frequent hospitalizations or marked 
interference with employment due to this disability, are 
neither shown by the record, nor alleged.  Accordingly, the 
claim must be denied.


Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a November 2005 letter, issued prior to the February 2006 
rating decision on appeal, the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra.  

The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in both the 
rating decision and the statement of the case.  Consequently, 
he had actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, VA medical 
records and private medical records.  The veteran has also 
been provided a VA medical examination.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
obtainable pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
							
        (CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for right ear hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


